Citation Nr: 0102875	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-08 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder, shown as degenerative disc disease of the 
lumbar spine, and, if so, whether entitlement to service 
connection is established.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In a March 1946 rating decision, the Wichita RO denied 
service connection for residuals of a back injury.  The 
veteran was notified of this determination but failed to 
timely file a substantive appeal.  As such, this 
determination became final in accordance with then-applicable 
law.

In January 1995, the veteran requested that his claim for 
service connection be reopened.  The Seattle RO, in a May 
1995 rating decision, denied the veteran's claim, stating 
that new and material evidence had not been submitted 
adequate to reopen his claim.  The veteran then perfected an 
appeal as to this determination.  In an April 1997 decision, 
the Board also denied the veteran's claim, finding that new 
and material evidence sufficient to reopen the claim of 
entitlement to service connection for a low back disorder had 
not been submitted.  The veteran did not appeal the Board's 
decision to the United States Court of Veterans Appeals 
(currently the U. S. Court of Appeals for Veterans Claims, as 
of March 1, 1999) (hereinafter, Court).  As such, the Board's 
decision became final in accordance with applicable law.

In June 1997, the veteran again requested that his claim for 
service connection be reopened.  The RO, in a January 1998 
rating decision, again denied the veteran's claim, finding 
that no new and material evidence had been submitted.  The 
veteran then filed this appeal.  In a December 1999 
supplemental statement of the case, the RO determined that 
new and material evidence had been submitted but denied 
service connection for degenerative disc disease of the 
lumbar spine.

As discussed below, the Board is also of the opinion that new 
and material evidence has been submitted in this instance.  
Accordingly, the Board will then consider and address the 
merits of the veteran's claim for service connection for a 
low back disorder, shown as degenerative disc disease of the 
lumbar spine.  


FINDINGS OF FACT

1.  Entitlement to service connection for a low back disorder 
was last denied in an April 1997 Board decision.

2.  Evidence submitted since the Board's April 1997 decision 
consists primarily of an opinion from one of the veteran's 
treating physicians at the VA.  In effect, the state of the 
record has been so supplemented with evidence that bears 
directly and substantially upon the issue of entitlement to 
service connection.

3.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

4.  The weight of the evidence of record is against the 
veteran's claim of entitlement to service connection.


CONCLUSIONS OF LAW

1.  Evidence received since the Board's April 1997 decision 
that denied service connection for a low back disorder is new 
and material, such that the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

2.  The veteran's low back disorder, shown as degenerative 
disc disease of the lumbar spine, was not incurred in 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (2000).  When a 
claim becomes final, it may not be reopened unless new and 
material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
3.156(a).  Board decisions are also final and may be reopened 
only upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b).

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). For 
purposes of establishing whether new and material evidence 
has been presented, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may be 
presumed for certain chronic diseases, including arthritis, 
that manifest themselves to a compensable degree within one 
year after separation from service.  38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

II.  Factual Background

When the Board considered the veteran's claim in April 1997, 
the pertinent evidence of record consisted of the veteran's 
service medical records, private medical records, two VA 
examinations, a lay statement from the veteran's wife, and 
the veteran's testimony at his September 1995 RO hearing.

The veteran's service medical records are negative for any 
complaints or treatment pertaining to the veteran's low back, 
although upon separation examination (conducted in January 
1946), the veteran reported having sustained a back injury in 
a fall in 1944.  No pertinent clinical notations were made as 
to the veteran's low back, with no musculoskeletal defects or 
abnormalities indicated.

Medical records from P. S., M. D., show treatment for 
complaints of back pain, including cervical and low back, 
from September 1974 to May 1994.  Back strain and 
degenerative joint disease were diagnosed.

Medical records from H. F., M. D., show that the veteran was 
seen for treatment in August 1978.  At that time, the veteran 
reported a 28-year history of chronic neck pain.  
Degenerative cervical spine disease with neck pain was 
diagnosed, with no clinical findings relative to the 
veteran's low back.

Medical records from the University of Washington Hospital 
show treatment of the veteran from June to September 1978.  
On examination in June 1978, the veteran reported having had 
a major motorcycle accident in 1950, having fallen off a 
motorcycle traveling 90 miles an hour.  He had noticed 
increasing neck pain and decreasing range of motion of the 
neck since that time.  The veteran did not reference his low 
back.  Referring to the neck, the impression was chronic 
pain, the severity of which seemed disproportionate to the 
physical findings.  Follow-up x-ray studies showed, in 
pertinent part, degenerative joint disease of the superior 
left sacroiliac joint and L5-S1 interspace.

Later in June 1978, the veteran reported having injured his 
back while in service, as well as in a motorcycle accident in 
1950.  The veteran had multiple complaints, but none related 
to his low back.  The assessment was probable degenerative 
arthritis, but only polyarthralgias were noted.  Finally, in 
August 1978, the veteran reported arthralgia everywhere.  He 
knew he had arthritis and wanted it on the record for 
retirement purposes.  It was noted that the veteran did not 
seem to have back pain.  On physical examination, there was 
no joint deformity, and there was good range of motion, with 
no tenderness or pain on movement.  The impression was mild 
degenerative joint disease.  

In December 1978, R. K. B., D.C., stated that he had treated 
the veteran in July 1974 for limited range of spinal mobility 
and muscle spasm, with pain on digital pressure.  X-ray 
studies had shown vertebral subluxation of the neck and low 
back, with degenerative joint disease of the mid back.

On VA examination in December 1978, the veteran's complaints 
included back pain, which he attributed, in part, to an in-
service injury, when he had fallen backward, hurting his 
back.  He had been bedridden for three weeks.  Subsequent to 
physical examination, the diagnoses were degenerative 
arthritis of the spine and mild osteoarthritis of the 
cervical spine.  The examiner did not comment as to the onset 
and etiology of the veteran's arthritis.  

In January 1979, W. D. H., D. O., stated that the veteran had 
several disabilities, including arthritis of the back in the 
cervical area and cervical myositis.

In February 1994, J. S. T., D. C., stated that the veteran 
had several physical impairments, including marked spinal 
impairment.  X-ray studies showed extensive marked spinal 
degeneration involving the cervical and lumbar spine.  
Treatment records from November 1993 to October 1994 
reflected the veteran's complaints of low back and neck pain.

In a March 1994 lay statement, the veteran's spouse reported 
that the veteran had sustained an injury to his low back 
during service, when he slipped on the floor during KP duty.  
She stated that the veteran had been brought home and that he 
had not been able to work or drive for several days 
thereafter.  She also stated that the veteran had sought 
treatment at that time, but he had just been given a 
painkiller.  The veteran had gone to doctors and 
chiropractors for years, but nothing had helped.

During a May 1994 VA examination, the veteran reported 
suffered a fall in service in Louisiana when he slipped on a 
soapy floor.  He had no medical treatment at that time.  X-
rays showed mild degenerative disc disease throughout the 
thoraco-lumbar spine, as well as anterior wedging of T10, 
which, according to the X-ray report, most likely reflected 
prior trauma.  

At his September 1995 RO hearing, the veteran described, 
inter alia, the in-service injury to his back, when he fell 
while on KP duty.  The veteran's spouse testified that the 
veteran had written her letters describing his back injury.

Subsequent to April 1997, the record has been supplemented 
with the veteran's VA treatment records, a letter from one of 
the veteran's treating physicians at the VA, a VA spine 
examination, and an independent medical opinion.

The veteran's VA treatment records confirm the diagnosis of 
degenerative disc disease of the lumbar spine but offer no 
historical or clinical discussion as to any relationship to 
the veteran's service, including the slip and fall.

The June 1997 letter from M. M., M. D., one of the veteran's 
VA treating physicians, notes that the veteran had had 
significant lower back pain since the late 1940s/early 1950s, 
as related by the veteran.  Physical work-up revealed 
degenerative disc disease.  The veteran was significantly 
limited in his daily activities.  Dr. M. M. believed that the 
veteran's military experiences "contributed to the 
development of his back problems, given the temporal 
relationship, progressive nature, and lack of plausible 
etiology."

The August 1998 VA spine examination indicates that the 
veteran's claims file was reviewed.  It also reflects the 
veteran's report of having injured his back in 1943, in 
Shreveport, Louisiana, when he slipped and fell.  The veteran 
had low back pain at that time by report but no treatment.  
The veteran also reported that he had no treatment for his 
back while in service.  It was noted that the veteran had 
worked until his retirement in 1979 without restrictions.  
Subsequent to physical examination, the pertinent diagnosis 
was degenerative disc disease, cervical, dorsal, and lumbar.  
The examiner stated that it was his opinion that, despite the 
history of the fall in Shreveport, the veteran's degenerative 
disc disease was diffuse, manifest in the cervical, dorsal, 
and lumbar spine, with degenerative joint disease in the 
lower extremities, including the veteran's ankles and feet.  
The examiner opined that the veteran's cervical and dorsal 
degenerative disc disease was developmental, rather than a 
consequence of any service-connected injuries.

The Board requested an independent medical opinion in order 
to make a determination on the merits of the veteran's claim 
for service connection.  The October 2000 opinion from A. D. 
P., a professor of orthopedics, included a dated outline as 
to the veteran's physical complaints and pertinent events as 
shown by those records, including his involvement in a 
motorcycle accident in the 1950s.  The report reflects the 
opinion that within a medical probability, the veteran's 
current degenerative disc disease of the lumbar spine was not 
causally related to the veteran's period of service, 
including the fall sustained while in service.  In his 
discussion, A. D. P. stated that such a fall as sustained by 
the veteran in service did not imply a major level of trauma 
to the spine, and the veteran's medical records indicated 
only a short period of disability immediately after the fall. 
The veteran's injuries had not been severe enough to warrant 
the taking of lumbar x-rays, and he had had a short period of 
disability and then returned to his normal duties, without 
any periods of disability or inability to function up to his 
discharge.  A. D. P. also commented on the veteran's 
employment as an aircraft mechanic from 1949 to 1978, during 
which time there had been no documented evidence of lumbar 
disability.  This indicated that the veteran had not had 
significant lumbar symptoms to cause loss of work, 
disability, or radiological examination of his spine until 
1978.  While the veteran stated that he had required 
chiropractic evaluation and treatment, A. D. P. noted that 
the veteran had not indicated any lumbar pain in an October 
1993 pain diagram.  A. D. P. also noted that there was a 
medical record dated in September 1974, which reflected the 
report of recent onset of back and leg symptoms, with the 
first documented diagnosis of degenerative disc disease.  X-
ray studies dated in 1978 showed mild degenerative disc 
disease, with later x-ray reports indicating a steady 
increase in disc degeneration.  A. D. P. stated that this 
confirmed and supported the opinion that the condition of the 
lumbar spine was a progressive one and was not due to a 
single episode of trauma, such as the veteran's fall thirty 
years earlier.  In summary, A. D. P. stated that there was no 
objective medical evidence available to him that indicated 
that the veteran's fall in 1944 was causally related to the 
degenerative disc disease in the lumbar spine.  Indeed, when 
regarding the possibility of any traumatic etiology of the 
veteran's degenerative disc disease of the lumbar spine, it 
was more likely that the severe motorcycle accident in 1950 
was significant, as the degree of trauma to the spine was 
many times greater than that which could be sustained in a 
fall from standing onto the buttocks. 

III.  Analysis

When the Board considered and denied the veteran's claim of 
entitlement to service connection for a low back disorder in 
April 1997, it did so on the basis that there was no evidence 
of record linking or relating the veteran's current low back 
disorder to service.  Subsequently, the veteran supplemented 
the record with just such evidence, i.e., the June 1997 
letter from Dr. M. M.  Given the presumption of credibility 
afforded evidence presented by a veteran in an attempt to 
reopen a previously denied claim, the Board finds this 
additional correspondence to be new and material evidence.  
38 C.F.R. § 3.156(a); Justus, 3 Vet. App. at 513.  

Specifically, the June 1997 letter from Dr. M. M. is new to 
the evidence of record, in that it was not before the Board 
in April 1997.  As to its materiality, this additional 
correspondence relates directly to the specific matter under 
consideration, entitlement to service connection for a low 
back disorder, given the Board's initial reasons and bases 
for its denial.  Moreover, Dr. M. M. stated his belief that 
the veteran's military experiences contributed to the 
development of his back problems.  Given this statement, the 
veteran has now submitted evidence that speaks to the 
relationship between his service and his current low back 
disorder, shown as degenerative disc disease of the lumbar 
spine.  As such, this evidence must be considered in order to 
fairly decide the merits of the veteran's claim.  38 C.F.R. 
§ 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 
5108.  

When a claim is reopened, it must be considered based on all 
the evidence of record.  The Board notes that review of the 
claims folder reveals no additional notice or development 
action required to comply with recently enacted legislation.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).  
Finally, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Turning to the merits of the veteran's claim for service 
connection, the Board initially finds that degenerative disc 
disease of the lumbar spine is not clinically documented 
until the 1970s, approximately 30 years after the veteran's 
separation from service.  Therefore, presumptive service 
connection is not for application in this instance.  
38 C.F.R. §§ 3.307, 3.309.

Considering the veteran's claim on a direct basis, the Board 
finds that the weight of the evidence of record is against 
the veteran's claim and that the benefit of the doubt is not 
for application in this instance.  

The Board acknowledges that there is evidence of record both 
for and against the veteran's claim.  With respect to the 
evidence of record in support of the veteran's claim, the 
Board notes that the veteran's service medical records do 
reflect the veteran's report of a fall in Shreveport, 
Louisiana, as shown by the January 1946 separation 
examination.  Further, the record reflects the veteran's 
assertions as to the relationship between his slip and fall 
in service and his subsequent low back pain.  The record also 
reflects the veteran's spouse's statements in this regard.  
Also, in June 1978, the veteran reported having injured his 
back in service.  Moreover, the June 1997 letter from Dr. M. 
M. opines that the veteran's military experiences contributed 
to the development of his back problems.

With respect to the evidence of record against the veteran's 
claim of entitlement to service connection, the Board notes 
that while the veteran's service medical records do reflect 
the veteran's report of having fallen in Shreveport, 
Louisiana, they do not document the event itself 
contemporaneous to its occurrence, nor do they document any 
subsequent complaints or treatment relevant to the veteran's 
low back.  Additionally, the January 1946 separation 
examination is negative for any clinical findings or 
abnormalities as to the veteran's musculoskeletal system, 
including his low back.  The veteran's post-service treatment 
records do not even suggest or document treatment involving 
the veteran's low back until the 1970s, approximately 30 
years after the veteran's service.  This evidence, in part, 
contains the veteran's reports of having been injured in a 
1950 motorcycle accident, when he fell off going 90 miles an 
hour.    

The December 1978 VA examination reflects the veteran's in-
service slip and notes degenerative joint disease of the 
spine, but no opinion as to the onset and etiology of the 
disorder.  The August 1998 VA examination also reflects the 
veteran's in-service slip and fall, but it was the examiner's 
opinion that despite the in-service fall, the veteran's 
degenerative disc disease developmental rather than as a 
consequence of any service-connected injuries.  Further, the 
October 2000 independent medical opinion rejects, as a 
medical probability, a causal relationship between the 
veteran's current degenerative disc disease of the lumbar 
spine and his service, including the slip and fall.  The 
degree of trauma sustained in the 1950 motorcycle accident 
was significant as to the possibility of any traumatic 
etiology of the veteran's degenerative disc disease of the 
lumbar spine, as compared to the degree of trauma sustained 
in a fall from standing onto the buttocks.

The Board acknowledges that the opinion from Dr. M. M. 
conflicts with the opinions from the August 1998 VA examiner 
and the October 2000 independent medical opinion.  The Board 
concedes that Dr. M. M. stated the rationale for his opinion 
that the veteran's low back disorder was related to his 
service and that, as one of the veteran's treating 
physicians, he was in a position to offer an informed 
discussion as to the etiology of the veteran's degenerative 
disc disease of the lumbar spine, as based on the veteran's 
reported history.  However, there is no indication from the 
June 1997 letter that Dr. M. M. was aware of the veteran's 
1950 motorcycle accident or considered its possible impact on 
the veteran's disorder.  In addition, review of the veteran's 
VA treatment records, which reflect treatment by Dr. M. M, 
reveal treatment for the effects of a stroke.  The records 
are silent as to both the veteran's service medical history 
and his 1950 motorcycle accident.

As to the probative value of the August 1998 VA examination, 
the Board notes that the examiner, too, stated the rationale 
behind his opinion that the veteran's degenerative disc 
disease was not related to his service, including the slip 
and fall in Shreveport, Louisiana.  The Board also notes that 
this examination report was negative for any reference to the 
1950 motorcycle accident.  In effect, then, the examiner 
reached his conclusion based only on the events asserted by 
the veteran as the cause of his degenerative disc disease of 
the lumbar spine, and the examiner did not find any causal 
relationship, as the veteran's degenerative disc disease was 
diffuse and developmental.

However, review of the October 2000 independent medical 
opinion shows that it was premised on review of the veteran's 
entire claims file, including all clinical evidence of 
record.  In addition, A. D. P. outlined and explained the 
rationale behind his opinion that the veteran's current 
degenerative disc disease of the lumbar spine was not, within 
medical probability, related to the veteran's service, 
specifically the fall sustained in service.  Further, A. D. 
P. addressed the alternate traumatic etiology of the 
veteran's degenerative disc disease of the lumbar spine, the 
1950 motorcycle accident.  Therefore, the Board finds this 
opinion to be of significantly more probative value.  

In light of the above, the Board does not find an approximate 
balance of positive and negative evidence as to the merits of 
the veteran's claim of entitlement to service connection for 
a low back disorder, shown as degenerative disc disease of 
the lumbar spine.  Accordingly, the benefit of the doubt is 
not for application.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107).  The veteran's 
claim is denied.  



ORDER

New and material evidence having been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder, shown as degenerative disc disease of the 
lumbar spine, the claim is reopened.

Service connection for a low back disorder, shown as 
degenerative disc disease of the lumbar spine, is denied.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

